                                  UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LISA D. LEBER,

                 Plaintiff,

         v.                                                   Case No. 19-cv-412-JPG-GCS

 MELISSA BUZBEE-STILES,

                 Defendant.

                                            JUDGMENT

        This matter having come before the Court, and the Court having found it lacks subject matter

jurisdiction,

        IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without prejudice

for lack of jurisdiction.


DATED: November 20, 2019                     MARGARET M. ROBERTIE, Clerk of Court

                                             s/Tina Gray, Deputy Clerk



Approved:       s/ J. Phil Gilbert
                J. PHIL GILBERT
                DISTRICT JUDGE
